DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	
This action is responsive to communications: amendment filed on 02/16/2022 to application filed 12/30/2019, which has the benefit of continuation applications 11/552,862 filed on 10/25/2006; 12/870,497 filed on 08/27/2010 and 15/639,624 filed on 06/30/2017.
Claims 21-44 are pending in the case. Claims 21, 29, and 37 are independent claims.
Claims 21, 29, 36, 37, 44 are currently amended.
All rejections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Chowdhry, US 2003/0167315, filed on 01/14/2003 as provided by IDs filed on 12/30/2019, in view of Wang et al., US 2006/0271834.
	Regarding independent claim 29, Chowdhry teaches a method, comprising:
	providing an interactive document usable at a user station, the interactive
document including:
		a graphical user interface including an interview pane providing user
	selectable content choices and user selectable format choices, wherein the user
	interface operates independent of the information database during a user
	selection and captures data associated with user modification to the interactive
document in response to a live interaction (Chowdhry, figures 8; 16, item 638; 36, 39; [0094]-[0096], [0118], [0119], [0177], [0178], [0225], [0233], [0242]; in a web portal, allow a user to add/recreate/edit/rearrange a portlet, select links, pane, forms for the portlet, and save portlet parameters in the database); and
		a communication module to directly supply updated information to an
information database based upon the user modification to the interactive document (Chowdhry, figures 8; 16, item 638; 36, 39; [0094]-[0096], [0118], [0119], [0177], [0178], [0225],  [0233], [0242]; add/recreate/edit/rearrange a portlet, wherein portlet’s parameters are stored in the database); and 
	providing an utilization mechanism linked to the information database to directly 
and automatically initiate at least one of a plurality of utilization processes upon supplying the updated information to the information database, wherein at least one of the plurality of utilization processes includes use of at least some of the data captured from the interactive document and at least some of the utilization processes include causing an action external to the interactive document based on the information in the interactive document (Chowdhry, figures 8; 16, item 638; 36, 39; [0094]-[0096], [0118], [0119], [0177], [0178], [0225],  [0233], [0242]; r portlet’s parameters are stored in the database which is used to create/recreate updated portlet in the portal for displaying to the user; refresh each portlet in the portal corresponding to each refresh interval of  each portlet).
	However, Chowdhry does not teach the captured data is live data.
	Wang teaches user captures live data associated with user modification to the interactive document in response to a live interaction (Wang, [0006]; dragging information from various different web pages and dropping them into user’s dynamic homepage; [0025]-[0026]; dragging “weather forecast” from “The New York Times” web page).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Wang’s teaching and Chowdhry’s teaching to include live data, since the combination would have facilitated users to create documents to include different data from different web pages as Wang disclosed.
	Regarding claim 30, which is dependent on claim 29, Chowdhry teaches wherein at least some of the utilization processes of the utilization mechanism comprise at least one of: creating, printing, or mailing a document; causing manufacture of a product related to the information in the interactive document; fulfilling an order for goods or services related to the information in the interactive document or delivering a product related to the information in the interactive document (Chowdhry, figures 8; 16, item 638; 36, 39; [0094]-[0096], [0118], [0119], [0177], [0178], [0225],  [0233], [0242]; creating portlet corresponding to parameters for displaying).
Regarding claim 31, which is dependent on claim 29, Chowdhry teaches comprising: a feedback module to update the modified interactive document, based on a result of one of the utilization processes, with at least one of content and format  (Chowdhry, figures 8; 16, item 638; 36, 39; [0094]-[0096], [0118], [0119], [0177], [0178], [0225],  [0233], [0242]; updating the web portal based on refresh).
	Regarding claim 32, which is dependent on claim 31, Chowdhry teaches wherein the updated content of the interactive document includes a tracking component that tracks at least one of: the information supplied to the information database that prompted the modification of the interactive document that led to the respective utilization processes; and a report of utilization processes initiated upon updating the information database with information from the modified interactive document (Chowdhry, [0222]; tracking a list of all portlets that need to be updated).
Regarding claim 33, which is dependent on claim 31, Chowdhry teaches wherein the feedback module is to update the utilization mechanism to provide second utilization processes based upon the results of one or more the respective first utilization processes (Chowdhry, figures 8; 16, item 638; 36, 39; [0094]-[0096], [0118], [0119], [0177], [0178], [0225],  [0233], [0242]; refresh the portlet and recreate update portlet based on refreshed/updated content for display).
Regarding claim 34, which is dependent on claim 29, Chowdhry teaches comprising: wherein a first instance of the interactive document includes an implemented design that establishes a scope of the interactive document that is not changeable by the user during modification of the interactive document, the scope including at least one of: a type of content; which non-asynchronous extremal data sources are accessible during the document manipulation process; when the non-asynchronous external data sources are accessible relative to selecting the content of the interactive document; authentication rules regarding an ability, based on an identity of a user type, to change content elements or format elements of the interactive document; and format of components forming graphical user interface (Chowdhry, [0257]-[0260]; defining actions that a user/member can initiate on a page; limiting of 15 portlets per page).
	Regarding claim 35, which is dependent on claim 34, Chowdhry teaches wherein the implemented design of the interactive document is expressed in an electronic file format structure as a container storable in a non-transitory computer readable medium (Chowdhry, [0006]).
	Regarding claim 36, which is dependent on claim 29, Chowdhry teaches wherein the system is operated as an application service provider accessible via a network communication (Chowdhry, [0099]-[0100]; host server).
	Claims 21-28 are for a system comprising an information database (Chowdhry, [0094]-[0097]) and performing the method of claims 29-36 respectively and are rejected under the same rationale.
	Claims 37-44 are for a non-transitory computer readable medium comprising instruction to perform the method of claims 29-36 respectively and are rejected under the same rationale.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No.9727543. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 21-27 of current application, these claims are unpatentable over claims 8-14 of patent 9757543 in that claims 8-14 of the patent teaches all limitations of claims 21-28 respectively.  
Regarding claims 29-35 of current application, these claims are unpatentable over claims 8-14 of patent 9757543 in that claims 8-14 of the patent teaches all limitations of claims 29-35 respectively, excepting in that patent claims 8-14 are system claims and claims 29-35 are method claims. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have recognized that the method claims 29-35 are performed by the system claims 8-14.
Regarding claims 37-43 of current application, these claims are unpatentable over claims 8-14 of patent 9757543 in that claims 8-14 of the patent teaches all limitations of claims 37-43 respectively, excepting in that patent claims 8-14 are system claims and claims 37-43 are non-transitory computer readable medium claims. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have recognized that the non-transitory computer readable medium claims 37-43 are performed by the system claims 8-14.
Claims 28, 36 and 44 rejected on the ground of nonstatutory double patenting as 
being unpatentable over claim 8 of U.S. Patent No. 9727543 as applied to claims 21, 29 and 37 above, and further in view of Chowdhry, US 2003/0167315, filed on 01/14/2003 as provided by IDs filed on 12/30/2019.
	Regarding dependent claims 28, 36 and 44, Chowdhry teaches wherein the system is operated as an application service provider accessible via a network communication (Chowdhry, [0099]-[0100]; host server).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Chowdhry’s teaching and the ‘546’s teaching to include the system is operated as an application service provider accessible via a network communication, since the combination would have facilitated users to customize/create documents through the internet.
Response to Arguments
Applicant’s arguments with respect to claims 21, 29, and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider, US 20050119910, [0026], teaches portlet may be configured to parse the RSS message using conventional techniques, extract information for display, and user dynamic html to add new item to its current display of latest news
Mayo, US 20040098451, abstract, [0061], teaches user creates a life portal wherein content displayed in the life portal is scraped from web sites.
Feldman et al., US 8407309 teaches extracting financial information (stocks) for display in portlets.
Bales et al., US 20040010598 [0077] teaches portal setup wizard.
Miller et al., US 20070073701 teaches drag and drop content in a portal page.
Facemire et al., US 20060225094 teaches customization of views in content aggregation 
frameworks.
Allamaraju et al., US 20060085500 teaches message interface for web services for remote portlets
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177